                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                     Case No. 17-cv-00072-BLF (SVK)
                                   8                    Plaintiff,
                                                                                           ORDER ON DISCOVERY LETTER
                                   9             v.                                        BRIEFS
                                  10     CISCO SYSTEMS INC.,                               Re: Dkt. Nos. 241, 242, 243
                                  11                    Defendant.

                                  12          Now before the Court are three joint letters concerning discovery disputes in this case:
Northern District of California
 United States District Court




                                  13   (1) a dispute between Plaintiff Finjan, Inc. and third party RPX Corporation regarding whether

                                  14   RPX must respond to Finjan’s document subpoena (ECF 241); (2) a dispute between Finjan, on

                                  15   the one hand, and Defendant Cisco Systems Inc. and third party Charles Giancarlo, on the other

                                  16   hand, regarding whether Finjan’s deposition subpoena to Mr. Giancarlo should be quashed (ECF

                                  17   242); and (3) a dispute between Finjan, on the one hand, and Cisco and third party Neal Rubin, on

                                  18   the other hand, regarding whether Finjan’s deposition subpoena to Mr. Rubin should be quashed

                                  19   (ECF 243). At a telephonic status conference on May 1, 2019, the parties and counsel for RPX

                                  20   agreed that these motions could be decided on the papers, without a hearing. The Court finds the

                                  21   first of these two disputes, ECF 241 and 242, suitable for resolution without oral argument
                                       pursuant to Civil Local Rule 7-1(b). The Court will defer ruling on the third dispute, ECF 243,
                                  22
                                       until the hearing on other motions scheduled for June 6, 2019.
                                  23
                                              Based on consideration of the parties’ submissions, the case file, and relevant law, the
                                  24
                                       Court ORDERS as follows:
                                  25
                                                                         ECF 241: Finjan Subpoena to RPX
                                  26
                                              On April 5, 2019, Finjan issued a subpoena to third party RPX requesting the production of
                                  27
                                       documents on April 15, 2019. See ECF 241 at 2 n.1. Finjan subsequently amended the subpoena
                                  28
                                   1   to request production on April 18. Id. at 2. Before attempting service on RPX, Finjan served

                                   2   Cisco with a notice of the RPX subpoena on April 5, 2019. ECF 241.

                                   3          Cisco’s process server states that he attempted service on RPX four times between April 5

                                   4   and 12, 2019. ECF 241-6. On April 5, 10, and 11, the process server spoke to the receptionist,

                                   5   who told him that there was no one available to accept service at that time. Id. On April 12, after

                                   6   receiving the name of RPX’s registered agent from Finjan, the process server spoke to the security

                                   7   guard but was told that the registered agent no longer worked at RPX. Id. The security guard

                                   8   would not allow the process server to go to the RPX office to speak with someone in charge. Id.

                                   9   Following these attempts to personally serve RPX, Finjan sent the subpoena to RPX by both
                                       Federal Express and registered mail on April 15, 2019. ECF 241 at 2; ECF 241-3; ECF 241-4.
                                  10
                                              On April 17, 2019, RPX served objections to the subpoena, which included an objection to
                                  11
                                       the fact that the subpoena was not personally served. ECF 241-2.
                                  12
Northern District of California
 United States District Court




                                              RPX now seeks to quash the subpoena for improper service and on other grounds. ECF
                                  13
                                       241 at 3-4. On the issue of service, Finjan argues that it was diligent in its efforts to personally
                                  14
                                       serve RPX and thus service by other means was permitted. Id. at 2.
                                  15
                                              Federal Rule of Civil Procedure 45(b)(1) states that a subpoena under the rule “requires
                                  16
                                       delivering a copy to the named person.” “The majority of courts understand ‘delivering’ to require
                                  17
                                       personal service of the subpoena.” Fujikuru Ltd. v. Finisar Corp., No. 15-mc-80110-HRL (JSC),
                                  18
                                       2015 WL 5782351, at *5 (N.D. Cal. Oct. 5, 2015). However, Finjan points out that courts
                                  19
                                       sometimes permit service of a Rule 45 subpoena by other means where a subpoenaing party has
                                  20
                                       failed to effect personal service despite diligent attempts. ECF 241 at 2 (citing Chambers v.
                                  21
                                       Whirlpool Corp., No. SA CV 11-1733, 2016 WL 9451361, at *2-3 (C.D. Cal. Aug. 12, 2016);
                                  22
                                       Toni Brattin & Co. v. Mosaic Int’l, LLC, No. 15-mc-80090-MEJ, 2015 WL 1844056, at *3-4
                                  23
                                       (N.D. Cal. Apr. 9, 2015)). A court in this district has explained that this view, although growing,
                                  24
                                       remains the minority view. Fujikuru, 2015 WL 5782351, at *5. Moreover, in Toni Brattin and
                                  25
                                       similar cases in this district, the subpoenaing party obtained court permission before effecting
                                  26
                                       service by other means. Although the Central District of California in Chambers found that
                                  27
                                       alternative service was sufficient, without requiring advance permission from the court for such
                                  28
                                                                                          2
                                   1   service, Finjan has not cited any cases from this district so holding.

                                   2           If Finjan believed it was unable, despite reasonable diligence, to serve RPX personally, the

                                   3   proper course would have been for Finjan to seek advance permission from the Court to serve

                                   4   RPX by other means. See Toni Brattin, 2015 WL 1844056, at *3. Because Finjan did not seek or

                                   5   receive such permission, the Court hereby quashes the subpoena to RPX based on improper

                                   6   service under Rule 45(b)(1).

                                   7                                ECF 242: Finjan Subpoena to Charles Giancarlo

                                   8           On April 10, 2019, Finjan served a subpoena on third party Charles Giancarlo, Cisco’s

                                   9   former Executive Vice President, Chief Technology and Development Officer, demanding that he
                                       appear for deposition five days later, on April 15, 2019. ECF 242. Finjan seeks Mr. Giancarlo’s
                                  10
                                       deposition because of his position at Cisco at the time Cisco invested in Finjan and because Mr.
                                  11
                                       Giancarlo has allegedly made statements “about his view of smaller companies and investors who
                                  12
Northern District of California
 United States District Court




                                       attempt to assert their patents.” Id. at 3.
                                  13
                                               Mr. Giancarlo left Cisco twelve years ago. According to Cisco and Mr. Giancarlo, he has
                                  14
                                       no recollection of Cisco making an investment in Finjan, and the accused products were not
                                  15
                                       developed or acquired until five years after he left Cisco. Id. at 1.
                                  16
                                               The Court finds that Mr. Giancarlo’s connection to the issues in this case is too attenuated
                                  17
                                       to require his deposition, and Finjan’s attempt to depose him is not proportional to the needs of
                                  18
                                       this case. Fed. R. Civ. Proc. 26(b)(1). Finjan has not presented any evidence of Mr. Giancarlo’s
                                  19
                                       alleged statements that Finjan claims justify a deposition. Finjan’s argument that “[i]t is unlikely
                                  20
                                       that Mr. Giancarlo, given his former position at Cisco, has zero knowledge about Cisco’s views on
                                  21
                                       patent rights” (id. at 4) has at least two standards backwards. First, Finjan must demonstrate that
                                  22
                                       Mr. Giancarlo has relevant information; it is not his obligation to prove otherwise. Second,
                                  23
                                       “unlikely to have zero knowledge” is nowhere near the standard to compel a third party
                                  24
                                       deposition.
                                  25
                                               The Court also finds that the subpoena to Mr. Giancarlo is procedurally defective because
                                  26
                                       it was served only five days before the date of the deposition and did not allow a reasonable time
                                  27
                                       to comply given Mr. Giancarlo’s long absence from Cisco and his current job responsibilities as
                                  28
                                                                                          3
                                   1   Chairman and CEO of a Fortune 500 company. See Rule 45(d)(3)(A)(i).

                                   2          Accordingly, the Court hereby quashes the subpoena to Mr. Giancarlo because it does not

                                   3   seek relevant evidence, is not proportional to the needs of the case, and did not allow a reasonable

                                   4   time to comply.

                                   5                                  ECF 243: Finjan Subpoena to Neal Rubin

                                   6          Cisco and third party Neal Rubin argue that Finjan’s deposition subpoena to Mr. Rubin

                                   7   should be quashed because it seeks testimony regarding Cisco-Finjan licensing discussions that

                                   8   are inadmissible under Rule 408 and the non-disclosure agreement (“NDA”) between the parties.

                                   9          Because issues regarding the parties’ licensing discussions and NDA are also presented in
                                       Cisco’s pending motion to strike Finjan’s second supplemental objections and responses to
                                  10
                                       Cisco’s interrogatory number 10 (ECF 209), the Court defers a ruling on the discovery letter brief
                                  11
                                       at ECF 243 until it considers the motion to strike at ECF 209. That motion is set for hearing on
                                  12
Northern District of California
 United States District Court




                                       June 6, 2019.
                                  13
                                                                                    CONCLUSION
                                  14
                                              For the reasons discussed above:
                                  15
                                              1. Finjan’s subpoena to RPX is QUASHED;
                                  16
                                              2. Finjan’s subpoena to Charles Giancarlo is QUASHED; and
                                  17
                                              3. A ruling on the dispute concerning Finjan’s subpoena to Neal Rubin is DEFERRED
                                  18
                                                  until the Court considers Cisco’s motion to strike at ECF 209.
                                  19
                                              SO ORDERED.
                                  20
                                       Dated: May 3, 2019
                                  21

                                  22

                                  23
                                                                                                    SUSAN VAN KEULEN
                                  24                                                                United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
                                                                                        4
